DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 9/10/2021 has been considered.  
Rejection to Claims 4-5 under 35 USC 112(b) have not been overcome.  
Claims 1, 4-5, 10 and 18 are amended.
Claims 1-20 are currently pending and have been examined.  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As recited in claim 1:
an input module to receive the image of the location…
a query module to retrieve….one or more items…
a generation module to generate a composite image…
A review of applicant disclosure shows that the input, query and generation modules are described as being a part of a computing device (0022).  As such these elements are interpreted as elements belonging to the structure of the computing device.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-9 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 10 and 18 recite the limitation "wherein the item comprises multiple physical dimensions and the definition of the physical user space excludes definition for at least one physical dimension of the multiple physical dimensions." It is unclear what is meant by the physical user space excludes definition for at least one physical dimension of the multiple physical dimensions.  How can a space exclude definition?  Does applicant mean that a physical of the item.  What is being excluded or not defined?  The specification does not provide clarifying details.  The limitation will be interpreted as any dimension related to either the item or the physical user space being undefined.
Claims 2-9, 11-17 and 19-20 inherit the deficiencies of claims 1, 10 and 18.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,734,634 B1 to Mott.

Regarding Claim 1, Mott discloses a system comprising: 
a camera configured to capture an image of a location, ([21] a user's electronic device may be configured to use stereoscopic cameras, infrared, light coding, etc. in order to capture data representing a real-world environment) the location comprising:
an occupied physical space having one or more physical objects, and ([19] camera environment includes an image of the real-world environment, Fig. 9 depicts a camera environment having a potted plant and a table (physical objects) [21] real-world environment [66] an object (physical object) that is based on an object in the real-world environment)
a physical user space, within the image, where an item will be placed in the occupied physical space; (Fig. 9, [67] container 970 is interpreted as a physical user space where an item (couch) will be placed within the space)
an input module to receive the image of the location and a definition of the physical user space, within the image, where the item will be placed in the occupied physical space, the definition of the physical user space comprising a bounding object, the bounding object adjustable at a user interface to outline a particular subarea, within the image, comprising the physical user space where the item will be placed in the occupied physical space, the subarea being at an offset from an edge of the image, and to define physical boundaries comprising dimensions of the physical user space, the physical user space corresponding to the identified area of the image , (Fig. 9, [67] example user interface 920 [68] the user may manipulate (adjust) the size of container 970 using controls 940, and/or 990, or by manipulating the container itself for example by dragging wherein the item comprises multiple physical dimensions ([63] section 750 may display at least a portion of a set of objects 760, 762 that fit within container 770. For example, section 750 may display all televisions that are for sale and between fifty and sixty inches. In some embodiments, a container 770 is displayed based at least in part on the dimensions of an object (multiple physical dimensions) such as a television selected by a user.) and the definition of the physical user space excludes definition for at least one physical dimension of the multiple physical dimensions; ([35] The dimensions of a box may be estimated and used to create a container for rendering including a representation of the object (in this case a box), in a camera environment. For example, if one dimension of a box is known, the other two dimensions may be determined based at least in part on an image of the box. In some embodiments, the length of one or more edges of a box may be estimated based at least in part on metadata, an image, or both. (see the 112(b) rejection for interpretation of this limitation))
a query module to retrieve, after receiving the definition of the physical user space and based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed and one or more search terms provided by the user interface, one or more items available at a networked marketplace that have respective sizes comprising physical dimensions that are within a threshold of the dimensions of the physical user space; and ([70] a user may select the size of the container 970 and submit a search term (e.g., “brown couches”) to a search engine which returns results in the form of objects 960, 962 (one or more items) that fit into the selected size of container 970. Fig. 9 displays couches that fit inside the box and two options of couches (960 and 962) that will fit within the required dimensions [28] product pages 110, or 
a generation module to generate a composite image by overlaying an image of a selected item of the one or more items within the area of the image of the location, the generation module scaling the item image according to the definition of the physical user space and physical dimensions of the selected item. ([70] the objects may be shown in an example user interface 920, such that the search results may be placed into a 3D container 970. [69] the objects may change based upon the size of the container 970, if a user makes the container smaller, the objects 960, 962 may change to fit inside the container (scaled according to the definition).  Fig. 9 is interpreted as a generated composite image when search results fitting within the container are placed in the 3D container (overlaid within the area).)

Regarding Claim 2, Mott discloses the system of claim 1. 
Mott discloses wherein the image of the selected item is based on a three-dimensional model of the selected item, the image of the selected item further based on a scale and a rotation of the model..  ([50] a representation of an object 430, 431, 432 may be based at least in part on a 3D model, CAD file, or scanned image such that the representation of the object 430, 431, 432 appears to be posed in a realistic manner from many, if not all viewing angles (e.g., as determined in part by the pose of a computing device). Note that a mathematical surface normal associated with each representational image can be used to choose which image to display from various viewing angles) 
Regarding Claim 3, Mott discloses the system of claim 2. 
provide an interface for a user to manipulate the model of the selected item, the generation module updating the image of the selected item based on changes to the model.  ([47] in some embodiments a container 320 may be rotated. For example, a container 320 may be rotated along an axis perpendicular to a plane that the marker 310 is on. In some embodiments, a container may be rotated such that a different surface of the container is on a plane on, or parallel to, the plane that the marker 310 is on. [48] containers 420, 421, 422 that include representations of an object 430, 431, 432 [22] Containers may be moved or rotated based on input provided by a user (e.g., by using gestures on a touch screen) in order to determine if an object would fit in various positions.) 
Regarding Claim 4, Mott discloses the system of claim 3. 
Mott discloses further configured to receive a request to change the image of the selected item to a different item, the generation module updating the composite image to reflect the different item based on a position, orientation, and scale of the different item.  ([claim 18] receiving a selection of at least one second object from the catalog of objects; receiving metadata associated with the at least one second object; and displaying one of the at least one second object in the semi-transparent container instead of the first object.) 
Regarding Claim 6, Mott discloses the system of claim 3. 
Mott discloses wherein the query module is configured to retrieve the one or more items by selecting items from a database ([22] catalog/database of products) that has at least one surface that can fit within a two-dimensional plane defined by the physical boundaries.  ([69] the objects displayed may change based upon the size of the container 970, if a user makes the container smaller, the objects 960, 962 may change to fit inside the container [22] containers are sized such that the dimensions of the container shown in a camera environment have the same 
Regarding Claim 7, Mott discloses the system of claim 3. 
Mott discloses wherein the generation module generates composite images for each of the one or more items available at the networked marketplace, the images being displayed in a list of available items.  ([64] a section 850 that displays objects 822, 824 that may be part of a catalog (and also fit within the container), Figs 8-9 display selected object within the environment (a selected television/couch), Claim18 indicates that upon selection of a second item (822, 824, 960, 962) the container will display the second object within the container, which is interpreted as generating composite images for each of the one or more items) 

Claim 10 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 11 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.

Regarding Claim 12, Mott discloses the method of claim 10. 
Mott discloses receiving a request to change the image of the selected item to an image of a different item, and updating the composite image to reflect the different item based on a position, orientation, and scale of the different item.  ([47] in some embodiments a container 320 may be rotated. For example, a container 320 may be rotated along an axis perpendicular to a plane that the marker 310 is on. In some embodiments, a container may be rotated such that a different surface of the container is on a plane on, or parallel to, the plane that the marker 310 is 
Regarding Claim 14, Mott discloses the method of claim 10. 
Mott discloses receiving a request to change the image of the selected item to an image of a different item, and updating the composite image to reflect the different item based on a position, orientation, and scale of the different item.  ([claim 18] receiving a selection of at least one second object from the catalog of objects; receiving metadata associated with the at least one second object; and displaying one of the at least one second object in the semi-transparent container instead of the first object.)

Claim 15 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Regarding Claim 16, Mott discloses the method of claim 10. 
Mott discloses sharing the composite image.  ([75] a user may create a camera environment that includes a custom scene 1062 or a generic scene 1060, and share the created camera environment. For example, a user may send the created camera environment to their friend to get their friend's opinion on how a particular object looks in a custom scene 1062. In another embodiment, a user may share a created camera environment on a social networking website, photo-sharing website, interior decorating website, etc.)

Claim 18 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 19 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 12.  The claim is rejected under substantially similar grounds as claim 12.
Claim 20 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,734,634 B1 to Mott in view of U.S. Patent Application No. 2005/0081161 A1 to MacInnes.
	
Regarding Claim 5, Mott discloses the system of claim 3. 
wherein the generation module generates the composite image based on a virtual light source, the system receiving selections from the user to configure the virtual light source.  
MACINNES, on the other hand, teaches wherein the generation module generates the composite image based on a virtual light source, the system receiving selections from the user to configure the virtual light source.  ([0044] To render, interior designer and architect users may (i) specify lighting, camera position and other rendering options; (ii) use the client-resident system to create photorealistic renderings of their designs without having to rely on a separate remote rendering facility.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mott, the features as taught by MacInnes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mott, to include the teachings of MacInnes, in order to provide an improved 3D visualization system capable of rendering photorealistic detail (MacInnes, [0020]).


Claims 8-9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,734,634 B1 to Mott in view of U.S. Patent Application No. 2016/0180193 A1 to Masters.

Regarding Claim 8, Mott discloses the system of claim 1. 
wherein the definition of the physical user space further comprises a soft limit, specified by a user, for at least one of the physical boundaries.  Mott does teach character fields 940, which represent user specified dimension limits of a container for physical boundaries of the physical user space.
Masters, on the other hand, teaches wherein the definition of the physical user space further comprises a soft limit, specified by a user, for at least one of the physical boundaries.  ((0036, “The interactive computing system 310 further includes an image acquisition system 322. The image acquisition system may include any system capable of receiving an image from a user [user specified] computing device 302 and/or accessing an image from a data repository 340.”)(0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image.”)(0082, “In some cases, the set of organizers may include organizers that are within a threshold size larger than the at least partially bounded physical area [soft limit]. For example, if the at least partially bounded physical area includes a shelf, an organizer that would extend partially off of the shelf if positioned on the shelf may be included in the set of organizers.”)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mott, the features as taught by Masters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mott, to include the teachings of Masters, in order to allow for unbounded planes (Masters, [0034]).

Regarding Claim 9, Mott and Masters teach the system of claim 8. 
However Mott does not explicitly teach wherein the one or more items retrieved by the query module has at least one physical dimension that exceeds a lower limit of the soft limit.
Masters, on the other hand, teaches wherein the one or more items retrieved by the query module has at least one physical dimension that exceeds a lower limit of the soft limit.  ((0036, “The interactive computing system 310 further includes an image acquisition system 322. The image acquisition system may include any system capable of receiving an image from a user [user specified] computing device 302 and/or accessing an image from a data repository 340.”)(0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image.”)(0082, “In some cases, the set of organizers may include organizers that are within a threshold size larger than the at least partially bounded physical area [soft limit]. For example, if the at least partially bounded physical area includes a shelf, an organizer that would extend partially off of the shelf if positioned on the shelf may be included in the set of organizers.”)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mott, the features as taught by Masters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mott, to include the teachings of Masters, in order to allow for unbounded planes (Masters, [0034]).

Claim 13 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,734,634 B1 to Mott in view of U.S. Patent Application No. 2008/0025615 A1 to Min.

Regarding Claim 17, Mott discloses the system of claim 10. 
However Mott does not explicitly teach loading a high-resolution image of the selected item in response to the user zooming in on the image of the selected item.
Min, on the other hand, teaches loading a high-resolution image of the selected item in response to the user zooming in on the image of the selected item.  ((0029, “In order to perform the rendering, a distance (hereinafter, referred to as "viewpoint distance") between the 3D model and a viewpoint may need to be defined. The longer the viewpoint distance [zoomed out], the lower the texture image resolution applied to the 3D model may be. On the contrary, the shorter the viewpoint distance [zoomed in], the higher the texture image resolution applied to the 3D model may be.”)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Mott, the features as taught by Min, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mott, to include the teachings of Min, in order to allow for unbounded planes (Min, [0034]).

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered but they are not persuasive.  
The previous rejections under 35 USC 112(b) have been overcome by amendment to the claims.  However, new rejections have been applied.  Examiner directs Applicant’s attention to the office action, above.

Applicant’s arguments with respect to rejection of the claim under 35 USC 102/103 have been considered but they are not persuasive.
 Applicant argues that “Mott fails to disclose or render obvious anything about excluding any physical dimension of the item from the 3D container defined for the item” and “cannot be reasonably interpreted as disclosing or rendering obvious at least “ a definition of the physical user space, within the image, where the item will be placed in the occupied physical space, the definition of the physical user space comprising a bounding object … to define physical boundaries comprising dimensions of the physical user space … wherein the item comprises multiple physical dimensions and the definition of the physical user space excludes definition for at least one physical dimension of the multiple physical dimensions.”
Examiner disagrees.  As discussed in the 112(b) rejection, above, it is unclear how the physical user pace can exclude at least one physical dimension “of the multiple physical dimensions” which refer to the item, rather than the physical user space.  Applicant’s remarks seem to indicate that the physical dimension is intended to refer to the item and not the physical user space.  It is further unclear what is meant by “excludes” in the context of this claim. The 
Regardless, Mott does disclose undefined (excluded) dimensions of items/objects.  Specifically, the dimensions of a box may be estimated.  If one dimension of a box is known, the other two dimensions may be determined (they are undefined). See Mott, [35].

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625